EP 234 Final Earning Agreement (Amending and Restating the Original EP 234 Earning Agreement) Paltar Petroleum Limited (ACN ) Nation Energy (Australia) Pty Ltd (ACN 606 533 046) Contents 1. Defined terms 2 2. Initial Consideration 2 3. Farm-in and Operator 3 4. Operating Committee 9 5. Work Programs and Budgets 12 6. Production Licences 13 7. Default 15 8. Relinquishments and renewals 16 9. Transfer of interest or rights 17 10. Withdrawal from Agreement 18 11. Relationship of Parties and Tax 18 12. Confidential Information 20 13. Force majeure 21 14. Notices 22 15. Applicable law and arbitration 23 16. Term 24 17. General provisions 24 18. Definitions 27 Schedule 1: Royalties Schedule 2: Work Program and Budget for Permit Years 4 and 5 Annex 1: Accounting Procedure EP 234 Final Earning Agreement (Amending and
